Rombauek, P. J.,
delivered the opinion of the court on a motion for rehearing.
Complaint is made by the appellant that our position is inconsistent in holding that the .referee’s fees . must be allowed by the court to be taxable as costs, and yet deciding that the court’s refusal to re-tax the referee’s costs, or to disallow such costs, is equivalent to their allowance. This complaint is more specious than • sound. There must be an allowance indeed, but there is nothing in the statute or practice which prevents the court from making it upon mere inspection of the referee’s report.
A judgment in favor of one party against another for costs never specifies the amount of ■ costs in detail, and yet includes all costs legally taxable. If the costs are improperly taxed either party may move the court *121for a re-taxation, and upon such motion the court may add or deduct costs taxed against either party, its action being no more than a review of the action of the clerk or sheriff in taxing costs erroneously. There is nothing in the statute which prevents this being done at a subsequent term ; on the contrary, as a matter of practice, it is almost always done at a subsequent term.
We are referred by the appellant to the case of Ladd v. Couzins, 52 Mo. 454, in which Judge Ewing intimates that an allowance which is costs must be made at the term at which the judgment is rendered. The opinion is not well considered, yet under the constitution it would be binding upon us, if it were the last controlling decision of the supreme court. That court, however, has taken the opposite view in Clinton v. Railroad, 78 Mo. 575, where $319.50 was taxed by the court as attorney’s fee in the case, three years after the rendition of the final judgment, and two years after the execution issued thereon had been satisfied.
There was nothing in the case at bar which would have prevented the mover from raising the question as to the amount allowed the referee on this motion. As the court had power to allow the referee’s fees upon an inspection of the report, and as that report was before the court upon the hearing of the motion, we are justified, in absence of any evidence to the contrary, to infer that the refusal of the court to disallow the item was equivalent to its allowance. This holding violates no principle, and is consonant with the obvious justice of the case.
All the judges concurring, the motion for rehearing will be overruled.